UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

KEITH R. CALDWELL, SR.

                       Plaintiff,
                                                            Civil Action No. 13-1438 (BAH)
                       v.
                                                            Judge Beryl A. Howell
BARACK HUSSEIN OBAMA II,
President of the United States, et al.,

                       Defendants.

                                    MEMORANDUM OPINION

       The plaintiff Keith Caldwell filed this pro se complaint against twenty-three defendants,

including federal officials, federal judges, Argosy University, and the university’s president,

seeking a judgment that they violated his right to due process, their oaths of office, and abused

their authority, due to their official actions in connection with previous cases before Judges of

this District, this Circuit, the United States Tax Court, and Justices of the United States Supreme

Court. For the reasons explained below, the Court dismisses this action sua sponte under Federal

Rule of Civil Procedure 12(b)(6) for failure to state a claim and under the doctrine of claim

preclusion. Furthermore, in light of the plaintiff’s repeated filing in this Court of similar suits

stemming from the same facts at issue in the instant case, he is enjoined from filing any

additional complaints in this Court without obtaining pre-filing leave to do so.

I.     BACKGROUND

       A.      Prior Lawsuits Against Various Governmental Officials and Private Parties

       The plaintiff brings this lawsuit against President Obama, the Attorney General Eric

Holder and the Executive Office for U.S. Attorneys, the Secretary of Education Arne Duncan,

three officials with the Internal Revenue Service, twelve Federal and two Tax Court judges, and


                                                  1
a private university and the university president arising from actions these individuals have taken

in their official capacities regarding claims asserted by the plaintiff for the first time over five

years ago. A brief background of the plaintiff’s prior lawsuits shows how the claims raised

against each defendant have accumulated over the past eight years, as the plaintiff has filed

repeated lawsuits stemming from a dispute over his personal tax liability for his tax return filed

in 2004, and the plaintiff’s disagreement with his former employer.

                1.      Plaintiff’s 2008-2010 Lawsuits in the U.S . Tax Court, District of
                        Columbia Federal Courts and the Supreme Court

        Beginning in 2004, the Internal Revenue Service (“IRS”) issued two separate deficiency

notices to the plaintiff that the amount of taxes paid, as shown on the plaintiff’s return, was less

than the actual amount owed. See Caldwell v. Comm’r, No. 2008-77, 2008 WL 2595916, at *1

(T.C. July 1, 2008). The first notice, dated May 9, 2006, reflected a deficiency of $2,296, and

the second notice, dated September 20, 2006, showed a deficiency determination of $7,206

related to unreported income, and $1,441 penalty. Id. The plaintiff challenged the IRS’

deficiency determination by filing suit in the United States Tax Court. Id. During this

proceeding, the plaintiff provided the required documentary evidence to establish his proper

calculation of tax liability, and the IRS conceded that the plaintiff properly reported his income

for 2004 – albeit on the wrong line. Id. at *2. According to the Tax Court, the IRS “prematurely

assessed the deficiency and penalty” even when the plaintiff filed an appropriate petition

challenging the assessment, and “issued collection notices, including levy notices, to petitioner

between November 2006 and June 2007.” Id.

        Following a trial, the Tax Court “held the record open” to give the parties additional time

to clarify the record. Id. During this post-trial period, the IRS informed the Tax Court, in a

status report, that it had sent the plaintiff a “proposed stipulation decision document [] reflecting


                                                   2
[the IRS’] full concession.” Id. at *2. The Tax Court closed the record and ordered the parties

to submit settlement documents, and if they were unable to reach a settlement, the “Court would

be inclined to enter a decision of no deficiency and no penalty . . . for taxable year 2004.” Id.

The plaintiff responded, in his own status report, that he would not agree to the stipulation, but

“might seek administrative and litigation costs.” Id.

        In view of the parties’ failure to reach a settlement, the Tax Court provided the plaintiff

an opportunity to file a motion for administrative and litigation costs, while cautioning the

plaintiff that “only substantiated, out-of-pocket costs could be awarded and instructed him to

review” various rules regulating the filing of such a motion. Id. The plaintiff subsequently filed

a one-page motion seeking the round-number of $100,000 in administrative and litigation costs.

Id. at *3. The Tax Court sustained the IRS’ objection to the plaintiff’s motion, noting that

although the plaintiff had succeeded on the merits of his claim regarding his tax liability, he had

failed to “provide an itemized statement of costs, fees, and other expenses claimed,” as required

by the applicable rules, and had failed to address other statutory requirements necessary to be

deemed a “prevailing party,” under 26 U.S.C. § 7430(c)(4). Id. at *4 n. 10.

        In addition to seeking administrative and litigation costs associated with the Tax Court

proceeding, the plaintiff requested that the Tax Court order the IRS to return his 2005 income tax

refund, which the plaintiff claimed had been seized following receipt of the two notices of

deficiency and applied to his income tax liability for tax years 2003 and 2004. Id. at *3. In

denying this request, the court noted that its “jurisdiction is limited to redetermining [the

plaintiff’s] tax liability for 2004,” which was the tax year in dispute in that litigation, and that the

court lacked the “authority to order a refund for 2005.” Id. (citing Naftel v. Commissioner, 85

T.C. 527, 533 (1985)).



                                                   3
         The plaintiff challenged the Tax Court’s denial of his request for return of his 2005 tax

refund in this Court by filing suit against the Tax Court and its presiding Judge (Caldwell I Tax

Court & Judge) as well as an IRS Commissioner and two IRS employees (“Caldwell I

Officials”). See Compl. (“Caldwell I Compl.”) at 1, Caldwell v. U.S. Tax Court, No. 08-1427

(D.D.C. Aug. 14, 2008). This complaint alleged a myriad of wrongs, including that the

plaintiff’s Fifth Amendment rights were violated, id. at 2; the IRS committed larceny of personal

property by not returning his 2005 income tax refund, id. at 2, 5; the Tax Court opinion was

unsupported by the facts, id. at 3; the Tax Court failed to require the IRS to provide proof that

“the 2005 tax refund was not material to the . . . matter,” id. at 5; the IRS entered false statements

during the trial, id. at 2; and the Tax Court failed to remove the presiding judge, id. The lawsuit

was dismissed against the Caldwell I Tax Court & Judge based on the absolute immunity

afforded to official judicial acts, and against the Caldwell I Officials because the plaintiff failed

to state a claim upon which relief could be granted. See Order at 1, Caldwell v. U.S. Tax Court,

No. 08-1427 (D.D.C. Apr. 16, 2009), ECF No. 15 (“Caldwell I”). This decision was affirmed by

a panel of the D.C. Circuit. Caldwell v. U.S. Tax Court, 360 Fed. Appx. 161, 162 (D.C. Cir.

2010) (collectively, the district court and circuit panel judges involved in this case are referred to

as the “Caldwell I Judges”). 1

         The plaintiff petitioned for a writ of certiorari to the United States Supreme Court to

challenge the dismissal of his suit. See Pet. for Cert., Caldwell v. U.S. Tax Court, No. 09-9137

(U.S. Jan. 25, 2010). Then-Solicitor General Elena Kagan elected not to respond to the petition.

According to the plaintiff in his instant complaint, the decision not to respond to the petition was


1
  The order provides, without further detail, that the defendants’ motion to dismiss was “granted essentially for the
reasons stated by defendants in their motion.” Caldwell I at 1. In the motion to dismiss, the defendants asserted
defenses of absolute immunity, failure to state a claim, and lack of personal jurisdiction in support of dismissal. See
Defs.’ Mem. Supp. Mot. Dismiss at 2‒9, Caldwell v. U.S. Tax Court, No. 08-1427, ECF No. 10.

                                                           4
an act of corruption, and led the Supreme Court to deny his petition. See Compl. at 5, ECF No.

1. In the plaintiff’s view, by denying the writ, the Supreme Court “decided to deceive, obstruct

justice, and . . . hope that the case facts would simply vanish into thin air on Interstate 95.” Id. at

5‒6.

               2.      Plaintiff’s 2011 Lawsuits in the District of Columbia

       Subsequently, in 2011, the plaintiff filed suit against then-Solicitor General Kagan,

Attorney General Holder, and the Caldwell I Judges, asserting that they each improperly handled

his federal suit against the U.S. Tax Court. See Caldwell v. Kagan, 777 F. Supp. 2d 177, 179

(D.D.C. 2011)) (“Caldwell II”), aff’d, 455 Fed. App’x 1 (D.C. Cir. 2011). The plaintiff alleged

that by failing to respond to his petition for certiorari, then-Solicitor General Kagan and Attorney

General Holder “‘facilitated the Supreme Court’s decision to deny my petition for a Writ of

Certiorari,’ and that the denial of the petition ‘denied my constitutional right to due process in

that case.’” Id. at 180. The district court reviewing the Caldwell II claims found that the

plaintiff lacked standing to bring suit against the executive branch officials and that the federal

judges were immune from suit by acting in their judicial capacity. Id. at 179‒80. Therefore, the

court dismissed the Caldwell II complaint. Id. at 179 (“[P]laintiff’s complaint will be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(3) for lack of subject matter jurisdiction.”).

This decision was affirmed by a second panel of the D.C. Circuit. Caldwell v. Kagan, 455 Fed.

App’x 1 (D.C. Cir. 2011) (collectively, the district court judge and the circuit panel involved in

this case are referred to as the “Caldwell II Judges”). Subsequently, the plaintiff filed a second

petition for writ of certiorari to the United States Supreme Court alleging that the Caldwell I and

Caldwell II Judges rendered “unsupported and unsubstantiated” decisions. See Pet. for Cert. at

10–14, Caldwell v. Kagan, No. 12-38 (U.S. July 15, 2012). The petition was denied.



                                                   5
         In 2011, the plaintiff brought a third suit in this Court but this time against his former

employer Argosy University and its president, alleging that they “failed to properly act when he

alleged that a student had submitted a fraudulent dissertation, and removed him from the

student’s dissertation committee,” and against the Department of Education for failing to

“‘evaluate’ Argosy for compliance with regulatory and institutional guidelines.’” Caldwell v.

Argosy Univ., 797 F. Supp. 2d 25, 27 (D.D.C. 2011) (“Caldwell III”). The plaintiff alleged that

filing the lawsuit against his former employer “‘compelled’” him to “‘sever’” his affiliation with

the university. Id. (internal citations omitted). The district court reviewing the Caldwell III

complaint determined that it failed to comply with Federal Rule of Civil Procedure 8(a), since

the complaint was “unclear or . . . fail[ed] to give the defendants fair notice of the claims against

them.” Id. at 28. Specifically, the court noted that the claims against the government agency

alleged no harm resulting from government action, and that there was no connection between the

cause of action alleged and the facts alleged. 2 Id. at 28. While the defendants requested that the

complaint be dismissed with prejudice, “‘because the [plaintiff] is no stranger to litigation,’” the

Court dismissed the complaint without prejudice, but cautioned the plaintiff that, if he “file[d] an

amended complaint that merely ‘recycles’ the complaint currently before the Court, it may be

dismissed with prejudice.” Id. at 28–29 (citing Hamrick v. United States, No. 10–857, 2010 WL

3324721, at *1 (D.D.C. Aug. 24, 2010)).

         Following dismissal, the plaintiff did not file an amended complaint, but instead filed a

complaint against the district court judge (“Caldwell III District Court Judge”) with the

Department of Justice’s Office of Inspector General (“DOJ OIG”), the Federal Bureau of


2
 The court noted that, while not alleged in the complaint, the plaintiff asserted in his Civil Docket Sheet that this
action was brought under the False Claims Act, specifically, 31 U.S.C. §§ 3729, 3733. In dismissing this claim, the
court noted that the plaintiff “refers to no false claims for payments in the complaint. Nor does he refer to any other
potential sources of liability” for Argosy University and its president. Caldwell III, 797 F. Supp. 2d at 28.

                                                           6
Investigation’s (“FBI”) Washington Field Office, and the United States Attorney’s Office. See

Caldwell v. Kagan (“Caldwell IV”), 865 F. Supp. 2d 35, 40 (D.D.C. 2012). The plaintiff also

filed a judicial misconduct complaint against the Caldwell III District Court Judge with the

Judicial Council of the District of Columbia Circuit. 3 Id. The Chief Judge of the D.C. Circuit

“dismissed the complaint before the Judicial Council, and no agency has acted on any of

Caldwell’s other complaints.” Id. (internal citations omitted) (collectively, the district court

judge and the Chief Judge are referred to as the “Caldwell III Judges”).

                  3.       Plaintiff’s 2012 Suit in the District of Columbia

         In 2012, the plaintiff filed a fourth suit against then-Solicitor General Kagan, Attorney

General Holder, Argosy University, its president, Secretary of Education Arne Duncan, various

Caldwell I, II and III Judges, the Caldwell I Officials, an FBI agent, an employee of the

Department of Justice’s Office of Inspector General (“DOJ OIG”), and the United States

Attorney’s Office in the District of Columbia (“DC USAO”). 4 See Caldwell IV, 865 F. Supp. 2d

at 39, aff’d, No. 12-5298, 2013 WL 1733710, at *1 (D.C. Cir. Mar. 22, 2013) (per curiam). This

complaint alleged that the plaintiff was denied due process of law when then-Solicitor General

Kagan failed to respond to his petition, id. at 40–41, when Attorney General Holder failed to

oversee the Solicitor General’s decision making, id., when Secretary Duncan authored a motion

to dismiss that led to a dismissal in Caldwell III, id., and when the FBI, DOJ OIG, and DC

USAO failed to respond to his complaints of criminal judicial-misconduct against the Caldwell II

District Court Judge, id. at 44. Additionally, the plaintiff alleged that that the variously named

Caldwell I, II, and III judges rendered improper decisions in his cases. Id. at 42. The plaintiff
3
  While proceedings related to judicial misconduct complaints made to the Judicial Council of the District of
Columbia Circuit are confidential, see 28 U.S.C. § 360(a), this complaint to the Judicial Council formed the basis of
the plaintiff’s cause of action in Caldwell IV and was thereby disclosed by him. Caldwell IV, 865 F. Supp. 2d at 40.
4
  The plaintiff chose not to name as a defendant one of the two IRS employees previously named in Caldwell I, and
did not include the Court of Appeals panel from Caldwell II, but did name as defendants the Caldwell II district
court judge and the Circuit’s Chief Judge, who reviewed his judicial-misconduct complaint.

                                                          7
raised the same allegations against Argosy University and its president as in Caldwell III:

namely, that they failed to act on allegations that a student submitted a fraudulent dissertation

and instead punished the plaintiff for raising the issue. Id. at 44. Finally, the plaintiff alleged

that the Caldwell I Officials failed to supervise the IRS Office of General Counsel. Id. at 43.

       The district court reviewing the Caldwell IV complaint determined that the “plaintiff

lacks standing against some defendants, some enjoy immunity against plaintiff's claims, several

of plaintiff’s claims are barred by res judicata, and some claims fail to state a claim upon which

relief may be granted.” Id. at 40. For the various alleged due process violations, the court found

that the plaintiff lacked standing to challenge the actions of then-Solicitor General Kagan,

Attorney General Holder, and Secretary Duncan, and alternatively that the “claims against all

three of these defendants must be dismissed under Rule 12(b)(6) for failure to state a claim upon

which relief may be granted.” Id. at 42 (emphasis added). The alleged due process violations

against the FBI agent, DOJ OIG employee, and the DC USAO were dismissed because decisions

not to prosecute are unreviewable. Id. at 44. The claims against all of the judicial officials were

dismissed under Rule 12(b)(6) because “absolute immunity protects each of the judges from

liability.” Id. at 43. The claims against the Caldwell I Officials were dismissed as precluded

because they were the same previously dismissed claims brought against these same defendants.

Id. at 43. Finally, the claims against Argosy University and its president were dismissed since

they merely repeated the same claims previously asserted in Caldwell III, which claims had been

dismissed, with prejudice, for failing to comport with Rule 8(a) after being cautioned by the

Caldwell III district court that merely recycling his complaint would be insufficient, and also

under Rule 12(b)(6) for failure to state a claim upon which relief may be granted. Id. at 44‒45.




                                                  8
         The decision was subsequently affirmed by the D.C. Circuit. Caldwell v. Kagan, No. 12-

5298, 2013 WL 1733710, at *1 (D.C. Cir. Mar. 22, 2013) (collectively, the district court judge

and circuit panel are referred to as the “Caldwell IV Judges”). The plaintiff has indicated his

intention to file another petition for writ of certiorari to the United States Supreme Court arising

from this dismissal of this fourth federal complaint. See Compl. at 28.

         B.       Plaintiff’s Instant Complaint

         The plaintiff has now filed his fifth complaint in this Court. This complaint raises the

same allegations against the same parties in Caldwell I, II, III, and IV, and adds as new

defendants the Caldwell IV Judges, President Obama, Chief Justice Roberts, and the Executive

Office of United States Attorneys (“EOUSA”). 5 Compl. at 1‒3. 6 The plaintiff’s complaint

asserts seven causes of action (“COA”): (1) “[v]iolations of the plaintiff’s Fifth and Fourteenth

Amendment Due Process Rights (“First COA”), id. at 4‒9; (2) “[v]iolation[s] of the code of

conduct, the oath of office, and the federal court’s [sic] published doctrine in regards to the ethics

and integrity of the judicial process and procedures” (“Second COA”), id. at 9‒15; (3)

“[v]iolation of the plaintiff’s right to trial by jury” (“Third COA”), id. at 15; (4) “[v]iolation of

the plaintiff’s constitutional rights relevant to 42 U.S.C § 1983” (“Fourth COA”), id. at 16‒18;

(5) [v]iolations of judicial codes of conduct (“Fifth COA”), id. at 18‒19; (6) [o]bstruction of

Justice (“Sixth COA”), id. at 19‒23; and (7) “[f]ailure to manage and safeguard public tax

dollars on the Part of the U.S. Department of Education,” (“Seventh COA”), id. at 23. While not

detailed in the complaint, the plaintiff’s Civil Docket Sheet indicates a demand of $50,000,000




5
  In the instant case, the plaintiff continues to name as a defendant William Gregg, who was also among the
Caldwell I Officials, and the plaintiff has added as defendants another IRS Commissioner and official not named in
his prior lawsuits. Compl. at 3.
6
  The plaintiff has not organized his complaint in numbered paragraphs and therefore citations to the complaint refer
to page numbers.

                                                          9
associated with the alleged violations mentioned in his seven causes of action. See Civil Docket

Sheet at 2, ECF No. 1-1.

         Along with the complaint, the plaintiff moved to use a P.O. Box as his contact address in

this matter. See Motion to Request Use of Post Office Box (“Mot. Request Use P.O. Box”) at 1,

ECF No. 3. The Court denied this request under Local Civil Rule 5.1(e)(1), which requires that

the “first filing by or on behalf of a party shall have in the caption the name and full residence

address of the party.” Order to Show Cause at 1, ECF No. 4. In addition, since the instant

complaint constitutes the fifth complaint in this Court, against virtually the same defendants and

premised on the same set of facts previously considered and dismissed, the Court ordered the

plaintiff to show cause why the Court should not issue an injunction barring the plaintiff from

filing new complaints in this Court and explaining why his instant complaint is not frivolous,

harassing, or duplicative. 7 See Order to Show Cause at 2.

         The plaintiff subsequently filed two motions. The first motion is titled a “Motion is[sic]

Response to the Order to Show Cause,” (“Mot. Response Order to Show Cause”) at 1, ECF No.

5, but contains no substantive discussion of why the instant complaint is not frivolous, harassing,

or duplicative. Rather, in this motion the plaintiff “strongly request[s] that the trial judge

reconsider the court’s denial of the use of the plaintiff’s post office box as his official mailbox.”

Mot. Response Order to Show Cause at 5. Consequently, the Court construes this motion as

seeking reconsideration of the denial of the plaintiff’s Motion to Request Use of Post Office Box

("Mot. Request Use P.O. Box") at 1, ECF No. 3; Order to Show Cause at 2, ECF No. 4

(“ORDERED that the plaintiffs Motion to Request Use of Post Office Box, ECF No. 3, is

DENIED” and directing the plaintiff to file his current residence address).

7
 Even though the Court denied the plaintiff’s request to use a P.O. Box as violative of the Court’s local rules, the
Order to Show Cause was mailed by the Clerk’s office to both the plaintiff’s old address and the P.O. Box address
maintained by plaintiff. Order to Show Cause at 2.

                                                         10
        The plaintiff’s second motion is titled “Motion to Order the District Court to Remove

Beryl A. Howell From Presiding Over the Above-Titled Case,” (“Mot. Recuse”), ECF No. 6. In

this motion, the plaintiff states his conclusion that “the order [to show cause] represents the

ravings of a lunatic” and demands the presiding judge “be immediately be removed from the

above-titled case and replaced by a member of the district court Bar who meets the criteria set

forth in the complaint that the district court has docketed.” Id. at 1, 7. Both of the plaintiff’s

pending motions will be discussed below.

II.     LEGAL STANDARD

        The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957));

FED. R. CIV. P. 8(a). Federal Rule of Civil Procedure Rule 12(b)(6) tests whether a plaintiff

properly has stated a claim. See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). Although

“detailed factual allegations” are not required, a complaint must offer “more than labels and

conclusions” to provide “grounds” of “entitle[ment] to relief.” Twombly, 550 U.S. at 555

(alteration in original). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557) (alteration in original). The Supreme Court has stated, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).



                                                   11
        Pro se plaintiffs are “’held to less stringent standards than formal pleadings drafted by

lawyers.’” Jones v. Horne, 634 F.3d 588, 596 (D.C. Cir. 2011) (quoting Erickson v. Pardus, 551

U.S. 89, 94 (2007). Nevertheless, even a pro se complainant “must plead ‘factual matter’ that

permits the court to infer ‘more than the mere possibility of misconduct.’” Id. (quoting Atherton

v. District of Columbia Office of Mayor, 567 F.3d 672, 681–82 (D.C. Cir. 2009)).

III.    DISCUSSION

        At the outset, the Court will address the two pending motions that were filed in response

to the Order to Show Cause on why a pre-filing injunction would be inappropriate. Next, the

Court will evaluate the allegations raised in the complaint under Federal Rule of Civil Procedure

12(b)(6). In this Circuit, “[t]he district court may sua sponte dismiss a claim pursuant to Rule

12(b)(6) without notice where it is ‘patently obvious’ that the plaintiff cannot possibly prevail

based on the facts alleged in the complaint.” Rollins v. Wackenhut Servs., Inc., 703 F.3d 122,

127 (D.C. Cir. 2012) (citing Baker v. Dir., U.S. Parole Comm’n, 916 F.2d 725, 727 (D.C. Cir.

1990)); see also Best v. Kelly, 39 F.3d 328, 331 (D.C. Cir. 1994) (“Complaints may . . . be

dismissed . . . sua sponte . . . under Rule 12(b)(6) whenever the plaintiff cannot possibly win

relief.”) (internal quotation marks omitted). As the plaintiff has failed to plead sufficient facts to

allege even a possibility of relief on any of his seven causes of action, the Court dismisses the

complaint in its entirety.

        A.      The Plaintiff’s Motions for Reconsideration and Recusal are Denied

                1.      Motion for Reconsideration

        The plaintiff’s first motion requests that this Court reconsider the Order denying use of a

P.O. Box as a primary address. As noted, the Court has construed this motion as seeking

reconsideration under Federal Rule of Civil Procedure 60(b). In denying the original motion, the

Court noted that “while the plaintiff strongly believes it is in the best interest of his safety to omit

                                                  12
his physical address from the proceeding, he fails to allege any specific source of

endangerment.” Order to Show Cause at 2 (internal citations and quotation marks omitted). In

his motion for reconsideration, the plaintiff asserts “[t]he fact that the plaintiff has sued senior

officials of the United States government places his life in danger. The danger is very real and

obvious even though [the district court] seems out of touch with this reality.” Mot. Response

Order to Show Cause at 3.

       Since the Court’s denial of the plaintiff’s motion to use a P.O Box was in strict

compliance with the Local Rules of this Court, none of the enumerated avenues of relief from an

order under Rule 60(b) applies. As the Court has made clear, while the plaintiff may feel real

concern for his safety, he has presented no factual allegation to warrant the Court’s granting an

exception to the Local Civil Rules. Merely indicating that he sued several officials of the United

States government in their official capacity, as he has done in several previous lawsuits without

any alleged adverse effect, does not suffice to show any risk of danger to the plaintiff’s life as he

appears to believe. Accordingly, because the plaintiff has failed to articulate sufficient reason

necessitating the use of a P.O. Box, the Court denies the plaintiff’s motion for reconsideration.

               2.      Motion for Recusal

       Second, the plaintiff seeks an order from the district court removing the presiding judge

in this matter. The Court construes this motion as a motion to recuse the district court judge

under 28 U.S.C. § 455, “which provides that a judge ‘shall disqualify himself’ when ‘his

impartiality might reasonably be questioned.’” S.E.C. v. Loving Spirit Found. Inc., 392 F.3d

486, 489 (D.C. Cir. 2004).

       The plaintiff has provided no reasonable basis for questioning the impartiality of this

Judge to meet the requirement for recusal under the general provision of section 455(a), nor

satisfied any of the other specific provisions of section 455(b) to warrant recusal. To the extent
                                                  13
that the plaintiff disagrees with the Court’s orders issued to date in this case, such judicial actions

alone almost never establish a valid basis for a bias or partiality motion. See Liteky v. United

States, 510 U.S. 540, 555 (1994); Loving Spirit Found, Inc., 392 F.3d at 494 (observing that

adverse judicial decisions “virtually never provide a basis for recusal”). This motion for recusal

is denied. See In re Kaminski, 960 F.2d 1062, 1065 n.3, (D.C. Cir. 1992) (per curiam) (“A judge

should not recuse himself based upon conclusory, unsupported or tenuous allegations.”).

        B.       Federal Judges are Absolutely Immune from Suit for Performing of Their
                 Official Acts

        The plaintiff asserts six of his seven COAs against the federal judicial defendants and one

COA against the Tax Court and Tax Court Judge. These claims run the gamut, including due

process violations (First COA); violations of the judicial codes of conduct and oaths of office

(Second and Fifth COAs); denial of the plaintiff’s right to a jury trial (Third COA);

constitutional violations under Bivens (Fourth COA); and obstruction of justice (Sixth COA).

These COAs fail to state a claim upon which relief can be granted because federal district court,

appellate and Tax Court judges are absolutely immune from lawsuits predicated, as here, on their

official acts.

        As the Supreme Court has made clear, federal judges are absolutely immune from

lawsuits grounded in the performance of official acts. See Forrester v. White, 484 U.S. 219, 225

(1988); Stump v. Sparkman, 435 U.S. 349, 355–57 (1978); see also Sindram v. Suda, 986 F.2d

1459, 1460 (D.C. Cir. 1993). This is because “judges must act upon [their] convictions, without

apprehension of personal consequences to themselves.” Mikkilineni v. PA., No. 02-1205, 2003

U.S. Dist. LEXIS 13669, at *16 (D.D.C. Aug. 5, 2003) (internal citations omitted). Seeking

relief through an appeal to an appellate court is the sole remedy available to a litigant who “seeks

to challenge the legality of decisions made by a judge in her judicial capacity. Id. (internal


                                                  14
citations omitted). “The acts of assigning a case, ruling on pretrial matters, and rendering a

decision all fall within a judge's judicial capacity.” Id. (internal citations omitted).

         In the instant action, the acts challenged by the plaintiff apparently include reviewing

pending motions to dismiss, the viability of plaintiff’s claims under Rule 12(b)(6) and petitions

for certiorari and the issuing of decisions reflecting the outcome of such review. These are

quintessential official judicial acts. As absolute immunity protects the district, circuit, and tax

court judges in Caldwell I, II, III, and IV, as well as the Chief Justice, in the performance of their

official acts, the plaintiff’s causes of action against all judicial defendants are dismissed. 8 Since

the Third, Fifth and Sixth COAs appear to be asserted solely against judicial defendants, those

three claims are dismissed in their entirety.

         C.        First COA: The Plaintiff has Failed to Plead Sufficient Facts to Allege a Due
                   Process Violation

         The plaintiff’s First COA alleges a violation of his due process rights against various

Executive Branch officials, including President Obama, then-Solicitor General Kagan, Secretary

Duncan and Attorney General Holder (as well as the judicial defendants), stating that because of

their “earth shattering” “incompetence and [] corruption,” the “2005 tax refund check remains an


8
  The plaintiff’s claims against the judges would also fail for additional reasons that do not necessitate full
discussion. For example, the plaintiff’s Third COA alleges violations of the plaintiff’s right to a jury trial. The
Seventh Amendment right to a trial by jury extends only to issues “triable by right of a jury,” Fed. R. Civ. P. 38(b),
which necessarily requires a predicate legally viable claim, which is wholly missing in the instant complaint. See
Blackmon v. Am. Home Prods. Corp., 328 F. Supp. 2d 647, 657 (S.D. Tex. 2004) (“The Seventh Amendment
entitles litigants to a jury trial on claims within its ambit only to the extent that those claims are viable.”). Similarly,
the Fifth COA, claiming violations of judicial “code of conduct directives that are published on the websites” of the
federal and Tax courts, Compl. at 18, does not allege any specific conduct violative of such codes -- other than
judicial rulings contrary to the plaintiff’s desired outcome -- and, in any event, such codes of conduct provide no
private right of action. See Church of Scientology Int'l v. Kolts, 846 F. Supp. 873, 882 (C.D. Cal. 1994) (“Given that
no private right of action exists for violations of the Judicial Code, Plaintiff can state no facts which would create a
cause of action.”); Weston v. Schluler, 2004 U.S. Dist. LEXIS 30129 at * 5 (N.D. Okla. Mar. 4, 2004) (finding that
the Judicial Code provides no private right of action). Likewise, the plaintiff’s Sixth COA, asserting that the federal
judges obstructed justice by dismissing his previous lawsuits, see Compl. at 21, also fails because the plaintiff does
not have a private right of action to enforce this criminal statute. See Central Bank of Denver v. First Interstate
Bank of Denver, 511 U.S. 164, 190 (1994) (finding no private right of action from a “bare criminal statute”);
McDonnell Douglas Corp. v. Widnall, 57 F.3d 1162, 1164 (D.C. Cir. 1995).

                                                            15
open issue . . .” Compl., at 8 (emphasis in original). The Due Process Clause of the Fifth

Amendment provides that “[n]o person shall be . . . deprived of life, liberty, or property, without

due process of law.” U.S. Const. amend. V. 9 The Due Process Clause includes a “substantive

component, which forbids the government to infringe certain ‘fundamental’ liberty interests at

all, no matter what process is provided, unless the infringement is narrowly tailored to serve a

compelling state interest.” Reno v. Flores, 507 U.S. 292, 301–302 (1993) (emphasis in original).

It also includes a procedural component, which protects the opportunity to be heard “‘at a

meaningful time and in a meaningful manner,’” what the Supreme Court has characterized as

“the fundamental requirement of due process.” Mathews v. Eldridge, 424 U.S. 319, 333 (1976)

(citing Armstrong v. Manzo, 380 U.S. 545, 552 (1965)).

         While the complaint does not indicate whether the plaintiff is pleading a violation of

substantive or procedural due process, the allegations appear to assert a violation of procedural

due process and the Court will construe these allegations as such. See Compl. at 7 (“Amendment

14, § 1 dealing with due process . . . specifies that deprivation of property without due process of

law constitutes a constitutional violation); id. at 8 (“[O]ur right to protection under the


9
  The plaintiff invokes the Fourteenth Amendment’s due process protections. See e.g., Compl. at 7. To the extent
that the complaint names federal actors as defendants, there is no “state action,” which is required to invoke the
Fourteenth Amendment. See United States v. Morrison, 529 U.S. 598, 621 (2000) (“Foremost among these
limitations is the time-honored principle that the Fourteenth Amendment, by its very terms, prohibits only state
action . . . the principle has become firmly embedded in our constitutional law that the action inhibited by the first
section of the Fourteenth Amendment is only such action as may fairly be said to be that of the States.”). Moreover,
the plaintiff has alleged violations under 42 U.S.C. § 1983. Compl. at 16‒17. Just as the Fourteenth Amendment
requires state action, § 1983 requires that officials act “under color of state law.” See Am. Mfrs. Mut. Ins. Co. v.
Sullivan, 526 U.S. 40, 49‒50 (1999) (“To state a claim for relief in an action brought under § 1983, respondents
must establish that they were deprived of a right secured by the Constitution or laws of the United States, and that
the alleged deprivation was committed under color of state law.”); Hoai v. Vo, 935 F.2d 308, 312 (D.C. Cir.
1991)(“[t]o state a claim under [S]ection 1983, a plaintiff must allege both (1) that he was deprived of a right
secured by the Constitution or laws of the United States, and (2) that the defendant acted 'under color of' the law of a
state, territory or the District of Columbia.”). Mindful that documents filed by pro se litigants are held to less
stringent standards, the Court construes the allegations under § 1983 as purported violations of constitutional rights
under the federal analog Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).
See also Marshall v. Fed. Bureau of Prisons, 518 F. Supp. 2d 190, 193 (D.D.C. 2007) (considering claim against
individual defendants under Bivens rather than § 1983 as plead) (citing Hartman v. Moore, 547 U.S. 250, 254 n. 2
(2006)).

                                                          16
procedural provision of due process cannot be violated.”). In fact, the complaint alleges that this

suit is a continuation of the plaintiff’s on-going attempt to recover an outstanding tax refund, a

clam originally raised by the plaintiff in 2008, before the United States Tax Court. Id. (“The

United States government, specifically the IRS, has left unsettled the matter concerning the

plaintiff’s . . . tax refund; a grand total of eight-years and counting.”).

        To maintain a procedural due process claim, a plaintiff must establish that the

government has deprived him of a protected interest without due process. Gen. Elec. Co. v.

Jackson, 610 F.3d 110, 117 (D.C. Cir. 2010) (“Only after finding the deprivation of a protected

interest do[es] [the Court] look to see if the government’s procedures comport with due

process.”) (quoting Am. Mfrs. Mut. Ins. v. Sullivan, 526 U.S. 40, 59 (1999)). To establish a

protected liberty or property interest, the plaintiff must demonstrate that the Constitution or a

federal or state statute grants him a protected right. Doe v. U.S. Dep’t of Justice, 753 F.2d 1092,

1124 (D.C. Cir. 1985) (“[T]he interests that are comprehended within the meaning of either

liberty or property, as covered by the due process clause of the Constitution, are those interests

which have ‘attain[ed] constitutional status by virtue of the fact that they have been initially

recognized or protected by state law’ or federal law.”) (quoting Paul v. Davis, 424 U.S. 693, 711

(1976)). Here, the plaintiff apparently alleges that the property interest for which he was

deprived is the “2005 tax refund check,” Compl. at 8, which the Tax Court concluded it lacked

the authority to compel the IRS to return. Comm’r, 2008 WL 2595916 at * 3 n.10; see also

Naftel v. C.I.R., 85 T.C. 527, 533 (1985) (“While the Court has jurisdiction to determine an

overpayment, it has no authority to order or deny a refund.”).

        Assuming, arguendo, that the plaintiff has a legitimate claim of entitlement to and

protected property interest in the 2005 tax refund, he has received sufficient process. The



                                                   17
Supreme Court has made clear that “[o]nce it is determined that due process applies, the question

remains what process is due.” Morrissey v. Brewer, 408 U.S. 471, 481 (1972). “The

fundamental requirement of due process is the opportunity to be heard at a meaningful time and

in a meaningful manner.” Mathews, 424 U.S. at 333 (internal quotations and citation omitted).

As the plaintiff notes in his complaint, “[t]his matter was presented to the U.S Court of Appeals

(3 times) and the [Supreme Court] (2 times),” and includes “more than 100 court filings.”

Compl. at 7‒8. Thus, the plaintiff has had ample opportunity to be heard, including petitioning

to the highest court in the land.

       Additionally, all the government officials named as defendants, by virtue of acting in an

official capacity, enjoy qualified immunity against “liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person should have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

“Qualified immunity is a defense that shields officials from suit if their conduct did not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known.” Bame v. Dillard, 637 F.3d 380, 384 (D.C. Cir. 2011) (internal quotation marks,

brackets, and citations omitted). To determine whether the defendant is entitled to qualified

immunity, the court assesses whether: (1) the facts alleged by a plaintiff make out a violation of a

constitutional right; and (2) the right at issue was ‘clearly established’ at the time of the

defendant's alleged misconduct. Jones v. Horne, 634 F.3d 588, 597 (D.C. Cir. 2011) (citing

Saucier v. Katz, 533 U.S. 194, 201 (2001) and Pearson v. Callahan, 555 U.S. 223, 236 (2009)).

Here, the plaintiff fails to plead a constitutional violation stemming from the defendants’ conduct

and , thus, their actions are protected by qualified immunity. See also Caldwell IV, 865 F. Supp.

2d at 42. Accordingly, the plaintiff cannot possibly win relief on his due process claims. The



                                                  18
plaintiff’s first COA is therefore dismissed for failure to state a claim upon which relief can be

granted. 10

         C.       Second COA: The Plaintiff’s Claims Against President Obama and Other
                  Government Officials for Violation of their Oaths of Office Fail to State a
                  Claim

         The plaintiff’s Second COA is barely intelligible but appears to assert that the President

of the United States violated his oath of office in some way by nominating Justice Elena Kagan

to the U.S. Supreme Court, and that “IRS and DOJ attorneys had lied while presenting” a case

against the plaintiff. Compl. at 13. Not only is there no plausible factual basis alleged for this

purported claim, there is no legal basis for this COA. The oaths that government officials take in

assuming their office do not create any private right of action and, therefore, this claim must be

dismissed. See, e.g., Scheiner v. Bloomberg, No. 08 Civ. 9072, 2009 U.S. Dist. LEXIS 21176, at

*9 (S.D.N.Y. Mar. 17, 2009); Mechler v. Hodges, No. C-1-02-948, 2005 U.S. Dist. LEXIS

45448, at *20-21 (S.D. Ohio June 15, 2005); Simon v. N. Farms, No. 97-1164-JTM, 1997 U.S.

Dist. LEXIS 13472, at *17-18 (D. Kan. Aug. 26, 1997).




10
   The plaintiff’s first COA alleging a due process violation against the government officials would also fail for
additional reasons that do not necessitate full discussion. For example, this claim against the government officials
has previously been asserted and dismissed in Caldwell IV. See e.g., Caldwell IV, 865 F. Supp. 2d at 41‒42 (“The
claims against Secretary Duncan must also be dismissed because his activities lack a causal connection to the
plaintiff’s claimed harm” and the plaintiff has failed “to state a claim upon which relief may be granted”); id. at 43
(noting that the claims against the Caldwell I Officials are dismissed based on the doctrine of claim preclusion); id.
at 44 (highlighting that the claims against the United States Attorneys must be denied because decisions not to
prosecute are unreviewable). Therefore, this claim is barred under claim preclusion. See Natural Res. Def. Council v.
EPA, 513 F.3d 257, 260-61 (D.C. Cir. 2008) (claim preclusion bars litigation of claims that were or should have
been raised in an earlier suit). This doctrine “serves’the dual purpose of protecting litigants from the burden of
relitigating an identical issue with the same party or his privy and of promoting judicial economy by preventing
needless litigation.’" Sheptock v. Fenty, 707 F.3d 326, 330 (D.C. Cir. 2013) (quoting Parklane Hosiery Co. v. Shore,
439 U.S. 322, 326 (1979)).



                                                         19
         D.       Fourth COA: The Plaintiff’s Claims Against Government Officials and
                  Others under 42 U.S.C. § 1983 Fails to State a Claim

         The plaintiff’s Fourth COA alleges violations of 42 U.S.C. § 1983 against “[s]enior U.S.

government officials and judicial branch officers.” Compl. at 16. 11 As noted, the Court

construes this claim against federal actors as a Bivens action, but the factual allegations in

support of this claim are sparse and barely intelligible. The plaintiff merely reiterates his view

that the judges who reviewed his prior cases were “completely prejudice [sic]” and “back-

scratching” and that they “slid under the umbrella of corruption due to the SC protection to

Elena Kagan and Eric Holder.” Id. at 16-17 (emphasis in original). Despite the provocative

language used in this claim, these allegations amount merely to disagreement with the official

actions taken by government officials with regards to the plaintiff’s prior legal proceedings. To

plead a Bivens claim, the plaintiff must allege that the federal officers named as defendants

violated his constitutional rights. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001).

“Critical to a Bivens claim is an allegation ‘that the defendant federal official was personally

involved in the illegal conduct.’” Harris v. Holder, 885 F. Supp. 2d 390, 397-398 (D.D.C. 2012)

(citing Simpkins v. District of Columbia Gov’t, 108 F.3d 366, 369 (D.C. Cir. 1997)); Voinche v.

Obama, 744 F. Supp. 2d 165, 177 (D.D.C. 2010). The complaint is devoid of facts, let alone a

plausible theory, regarding any violation of his constitutional rights through the adjudication of

his prior lawsuits. Therefore, this Fourth COA must be dismissed.




11
   The plaintiff also names Argosy University and its President in this COA, even though they are not state or federal
actors and the plaintiff provides no allegation that their actions implicate any state action. See Lugar v. Edmondson
Oil Co., 457 U.S. 922, 941 (1982); Franklin v. Fox, 312 F.3d 423, 444 (9th Cir. 2002) (“Section 1983 liability
attaches only to individuals ‘who carry a badge of authority of a State and represent it in some capacity’”). Thus, no
claim for relief through Bivens or under § 1983 is plausible and this claim against these private parties is dismissed.

                                                         20
        E.       Seventh COA: The Plaintiff’s Claim Against DOE, USAO and Private
                 Parties Is Barred

        The plaintiff’s Seventh COA is against Argosy University, its president, and “the U.S

Department of Education, the office of the United States Attorney’s office [sic],” Compl. at 23, 12

for allegedly failing “to maintain and safeguard public tax dollars.” Id. This claim has already

been previously dismissed with prejudice in Caldwell IV, 865 F. Supp. 2d at 45. Specifically, the

district court in that case found that the plaintiff’s “claims in his . . . complaint[s are] simply

restatements of the claims in his earlier complaint.” Id. By electing “to simply recycle his

previous claims into his current complaint, the claims against these defendants will be dismissed

with prejudice.” Id. The plaintiff’s instant complaint alleges even less. Apparently, the factual

basis underlying this claim is that “the U.S. government permitted Argosy Univerity (AU), to

award an unearned doctorate degree to a former AU student in 2010.” Compl. at 23. The

plaintiff also chastises the defendants and the Caldwell III district court judge for failing to “read

up on the power of the federal government before dismissing his suit.” Compl. at 23. As these

claims have been previously dismissed with prejudice, the Seventh COA is barred by the

doctrine of claim preclusion.

        Under the doctrine of claim preclusion, “a subsequent lawsuit will be barred if there has

been prior litigation (1) involving the same claims or cause of action, (2) between the same

parties or their privies, and (3) there has been a final, valid judgment on the merits, (4) by a court

of competent jurisdiction.” Porter v. Shah, 606 F.3d 809, 813 (D.C. Cir. 2010) (citation

omitted). The doctrine of claim preclusion helps advance the “the conclusive resolution of

disputes” and “preclude[s] parties from contesting matters that they have had a full and fair

12
  While this cause of action refers to the U.S. Department of Education and the U.S. Attorney’s Office as
defendants, these entities are not listed as defendants in the caption of the complaint. See Compl. at 1‒3. The
plaintiff, however, has named as defendants Secretary Duncan and the Executive Office of United States Attorneys,
and the Court construes the Seventh COA to allege claims against these defendants.

                                                       21
opportunity to litigate[,] protects their adversaries from the expense and vexation attending

multiple lawsuits, conserves judicial resources, and fosters reliance on judicial action by

minimizing the possibility of inconsistent decisions.” Montana v. United States, 440 U.S. 147,

153‒54 (1979) (citations omitted). Furthermore, “a ‘final judgment on the merits of an action

precludes the parties or their privies from relitigating issues that were or could have been raised

in that action.’” Drake v. FAA, 291 F.3d 59, 66 (D.C. Cir. 2002) (quoting Allen v. McCurry, 449

U.S. 90, 94 (1980)). Even if a decision is wrongly decided, as the plaintiff alleges, preclusive

effects apply. See City of Arlington v. FCC, 133 S. Ct. 1863, 1869 (2013) (“A court’s power to

decide a case is independent of whether its decision is correct, which is why even an erroneous

judgment is entitled to [claim preclusion] effect.”).

         In the instant action, all of the requirements for claim preclusion are met. The plaintiff's

complaint asserts the same claims as alleged in Caldwell III and IV against Argosy University

and its president. See Caldwell III, 797 F. Supp. 2d at 26; Caldwell IV, 865 F. Supp. 2d at 44

(“Plaintiff in his complaint also restates the claims against Argosy University and David Erekson

that he made in his earlier case against these defendants.”). These claims have now been

dismissed in two prior cases. See Caldwell III., 797 F. Supp. 2d at 28; Caldwell IV, 865 F. Supp.

2d at 45. Additionally, the plaintiff’s previous claim against “the Department of Education

alleging a failure to properly evaluate Argosy University for compliance with federal regulations

for awarding degrees,” was dismissed. Caldwell IV, 865 F. Supp. 2d at 39, 42. These dismissals

operate as a final adjudication on the merits. 13 Accordingly, the plaintiff’s Seventh COA is

barred by the doctrine of claim and issue preclusion and is, therefore, dismissed.



13
  Under Federal Rule of Civil Procedure 41(b), “any dismissal not under this rule . . . operates as an adjudication on
the merits.” Fed. R. Civ. P. 41(b); Rollins v. Wackenhut Services, Inc., 703 F.3d 122, 132 (D.C. Cir. 2012)
(Kavanaugh, J. concurring) (noting that dismissals under Rule 12(b)(6) are “synonymous with a dismissal with

                                                         22
IV.     INJUNCTION AGAINST FURTHER FILINGS IN THIS COURT WITHOUT
        PRIOR COURT PERMISSION

         “The constitutional right of access to the courts . . . is neither absolute nor

unconditional.” In re Green, 669 F.2d 779, 785 (D.C. Cir. 1981). “Courts in this and other

circuits have been required to respond to prolific pro se litigants with ‘determination and

imagination.’” Urban v. United Nations, 768 F.2d 1497, 1500 (D.C. Cir. 1985) (internal

citations omitted). “[I]n fashioning a remedy to stem the flow of frivolous actions, a court must

take great care not to ‘unduly impair[ ] [a litigant’s] constitutional right of access to the courts.’”

Id. (internal citations omitted). If a litigant, however, continues to abuse the judicial process by

filing frivolous, duplicative, and harassing lawsuits, “a Court may employ injunctive remedies to

protect the integrity of the courts and the orderly and expeditious administration of justice.” Id.

        The D.C. Circuit took a close look at the merits of imposing pre-filing injunctions on

overly litigious litigants in In re Powell, 851 F.2d 427, 431 (D.C. Cir. 1988), concluding that

courts must properly balance the protection of due process rights with ending groundless,

vexatious litigation. In this jurisdiction, three steps are required before a district court may issue

a pre-filing injunction. See Powell, 851 F.2d at 431. First, concerned with the potential denial of

due process rights, the Court must provide notice and the opportunity to be heard. See id.; see

also Rodriguez v. Shulman, 844 F. Supp. 2d 1, 15 (D.D.C. 2012) (“Due process requires notice

and an opportunity to be heard.”). Second, the court must develop a record for review “in order

to further ensure that the filer’s due process rights are not violated.” Rodriguez, 844 F. Supp. 2d

at 15; see also Kaempfer v. Brown, 872 F.2d 496, 496 (D.C. Cir. 1989) (citing Powell, 851 F.2d

at 431). In this regard, the D.C. Circuit has stated that the district courts should consider “both

the number and content of the filings” when considering an injunction. Powell, 851 F2d. at 434.

prejudice” even when the court does not include the language “with prejudice”) (citing Semtek Int’l Inc. v. Lockheed
Martin Corp., 531 U.S. 497, 505 (2001)).

                                                        23
Finally, to avoid vacatur of a pre-filing injunction, the court must “make substantive findings as

to the frivolous or harassing nature of the litigant’s actions.” Powell, 851 F.2d at 431; Colbert v.

Cincinnati Police Dep’t, 867 F. Supp. 2d 34, 35 (D.D.C. 2011). These pre-requisites for

imposition of a pre-filing injunction are amply met here.

        First, the plaintiff has received notice and been provided an opportunity to be heard on

the matter of whether a pre-filing injunction should issue. See Order to Show Cause at 2

(ordering plaintiff to set “forth reasons why the Court should not issue an injunction barring the

plaintiff from filing new complaints in this Court and explaining why his instant complaint is not

frivolous, harassing, or duplicative.”). The plaintiff not only received this order but also

responded to it, stating that “The attached ORDER TO SHOW CAUSE is the district court’s

latest act of lunacy that basically reads like a threat against the plaintiff for exercising his

constitutional right to sue a laundry list of CORRUPT federal justices, judges, attorneys, and

senior members of the Obama administration.” Mot. Remove at 4 (emphasis in original).

        Second, in evaluating whether the record is sufficient to warrant a pre-filing injunction,

the Court has reviewed the close similarities between and among the instant suit and his previous

four lawsuits, all of which have the same goals: namely to address the “unsettled . . . matter

concerning the plaintiff’s 2005 tax refund,” Compl. at 7; see also Caldwell I Compl. at 5, and/or

to penalize Argosy University and its President, Compl. at 23. On both of these matters, the

plaintiff has admittedly received significant judicial review. Compl. at 7‒8 (“This matter was

presented to the U.S Court of Appeals (3 times) and the [Supreme Court] (2 times),” and

includes “more than 100 court filings.”). After each dismissal, the plaintiff has added to his

growing “laundry list,” Mot. Remove at 4, of defendants each successive judge with a role in

adjudicating the case, including the presiding trial judge and reviewing panel of the Court of



                                                  24
Appeals. Although each Judge to consider the plaintiff’s various cases has taken the time to

review the claims and explain the reasons for insufficiency and dismissal, the plaintiff has

challenged the reasons as corrupt in some manner. At this pace, it will not be long before each

Judge of this Court and the Circuit Court of Appeals has an opportunity to be named as a

defendant by this plaintiff. Moreover, the plaintiff continues to assert the same facts in claims

against Argosy University and its president even though those claims have been previously

reviewed and dismissed with prejudice. See Caldwell IV, 865 F. Supp. 2d at 45.

        With respect to the final consideration regarding the frivolous or harassing nature of the

litigant’s actions, the D.C. Circuit has cautioned that a pre-filing injunction “should ‘remain very

much the exception to the general rule of free access to the courts,’” and that “‘the use of such

measures against a pro se plaintiff should be approached with particular caution.’” Powell, 851

F.2d at 431 (quoting Pavilonis v. King, 626 F.2d 1075, 1079 (1st Cir. 1980)). Fully cognizant of

the impetus towards caution, the Court nonetheless finds that the thoughtful explanations

provided in the judicial decisions issued in the plaintiff’s prior cases regarding the reasons

compelling the previous dismissals of his claims have not satisfied the plaintiff, who has

continued unabated in filing lawsuits seeking repeated reviews of his virtually identical claims.

In this regard, the plaintiff has already made clear his intent to file a third petition for writ of

certiorari following the dismissal in Caldwell IV. See Compl. at 28.

        Plaintiff’s repetitive filings of meritless claims against federal officials, federal judges

and private parties, compounded by the cycle of adding on as new defendants each federal judge

who has made a decision against the plaintiff, rises to the level of harassing and vexatiousness to

warrant a pre-filing injunction. As another Judge on this Court stated, “[t]o protect the integrity

of the courts and to prevent further harassment of the defendants, the plaintiff’s filing of



                                                   25
duplicative claims must stop.” Mikkilineni v. Penn Nat. Mut. Cas. Ins. Co., 271 F. Supp. 2d 142,

143 (D.D.C. 2003); see also Sparrow v. Reynolds, 646 F. Supp. 834, 839 (D.D.C. 1986) (“[A]

continuous pattern of groundless and vexatious litigation can, at some point, support an order

against further filings of complaints without the permission of the court.”) (citations omitted).

       The Court is mindful that other cases in which pre-filing injunctions have been

considered and imposed have involved a more significant number of cases filed against a number

of different defendants by the same plaintiff subject to the injunction. See, e.g., Anderson v.

District of Columbia Pub. Defender Serv., 881 F. Supp. 663, 665 (D.D.C. 1995) (noting plaintiff

had filed 33 complaints “‘against a variety of prosecutors, defense counsel (including the Public

Defender), judges, [and] the Bar Counsel of the District of Columbia Bar,’ and ‘appeals and

applications to the Court of Appeals for writs of mandamus as well as filing charges with the

Chief Judges of this Court and the Circuit, seeking reassignment of his cases or recusal of

judges.’”) (internal citations omitted); Kaufman v. I.R.S., 787 F. Supp. 2d 27, 29-30 (D.D.C.

2011) (noting plaintiff filed at least 15 pro se suits in federal district and bankruptcy courts over

the last ten years, premised on a variety of claims, almost all of which have been dismissed,

warranted pre-filing injunction).

       Nonetheless, the requisite finding of harassment or vexatiousness does not rest solely on

some arbitrary threshold number of lawsuits filed but rather must also take account of the

repetitiveness and nature of the claims. See Stich v, v. United States, 773 F. Supp. 469, 470

(D.D.C. 1991) (noting that by filing an identical complaint to one previously dismissed, the

“[p]laintiff has shown an appalling lack of respect for the judicial branch”). Re-filing the same

complaint against the same defendants, as is the case in the instant complaint, is harassing,

particularly when the only notable differences between the otherwise repetitive lawsuits is the



                                                  26
addition as new defendants of the judges or other government officials involved in an official

capacity in a previously dismissed suit. See Mikkilineni, 271 F. Supp. 2d at 143 (finding that the

“plaintiff has filed similar claims repeatedly” forcing the “defendants to spend resources

litigating previously-resolved claims” as appropriately harassing in nature to warrant an

injunction); Kaufman, 787 F. Supp. 2d at 29‒30 (“It appears that, whenever Plaintiffs are

unhappy with the result of a case . . . they file a new lawsuit . . . suing the judge, court staff,

lawyers, and/or other government officials involved in the previous case”); Lee v. State Comp.

Ins. Fund, No. 05-670, 2005 WL 1903343, at *1 n.5 (D.D.C. July 13, 2005) (finding when

plaintiff had filed five prior lawsuits relating to his same workers’ compensation award against

the same defendants, court concluded that injunction should issue). Such repeated filing of

meritless claims consumes judicial resources and attention and thereby impedes the

administration of justice generally. Kauffman, 787 F. Supp. 2d at 36 (citing plaintiff’s “improper

filings,” court concluded that “Plaintiffs are impeding the administration of justice and abusing

their electronic filing privileges”).

        The Court finds that the plaintiff’s repeated filings of meritless complaints in this district

is both vexatious and harassing to the parties named as defendants and imposes an unwarranted

burden on “the orderly and expeditious administration of justice.” Urban, 768 F.2d at 1500; see

also Davis v. United States, 569 F. Supp. 2d 91, 93, 98-99 (D.D.C. 2008) (imposing a pre-filing

injunction on plaintiffs after filing “their fourth essentially identical suit” because “this repetitive

presentation of essentially identical claims wastes limited judicial resources”). Accordingly, the

plaintiff is enjoined from any subsequent filing in the District Court for the District of Columbia

without first seeking leave from the Court.




                                                   27
V.     CONCLUSION

       For the aforementioned reasons, the plaintiff’s complaint is dismissed sua sponte for

failure to state a claim. Additionally, the plaintiff is enjoined from filing in this Court any new

civil action without first seeking leave to file such complaint. In seeking leave to file any new

complaint, the plaintiff must explain what new matters are raised to warrant the filing of a new

complaint.

       An appropriate Order accompanies this Memorandum Opinion.
                                                                       Digitally signed by Beryl A. Howell
                                                                       DN: cn=Beryl A. Howell, o=District
       Date: November 20, 2013                                         Court for the District of Columbia,
                                                                       ou=District Court Judge,
                                                                       email=howell_chambers@dcd.usco
                                                                       urts.gov, c=US
                                                      _________________________
                                                                       Date: 2013.11.20 16:10:51 -05'00'


                                                      BERYL A. HOWELL
                                                      United States District Judge




                                                 28